Order entered November 27, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00884-CR

                          MICHAEL SHANNON THEDFORD, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 296th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 296-80655-2018

                                             ORDER
        We GRANT the State’s Unopposed Motion for Extension of Time to File State’s Brief.

        We ORDER the State’s Brief, received by the Court on November 25, 2019, filed as of

the date of this order.



                                                       /s/   BILL WHITEHILL
                                                             PRESIDING JUSTICE